DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
This action is in response to applicant’s arguments. Applicant's arguments and amendments have been considered with the results that follow: 
The previous claim objection still stand based on Applicant’s amendments. 
Claims 2, 5, 9, 14 and 24 are canceled. 
Claims 1, 3, 4, 13, 16, 20 and 21 are amended. 
THIS ACTION IS MADE FINAL.

Claim Objections
Claim 20 is objected due to the following informality: Claim 20 is misspelled (“effctor” should be --effector--). Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 Claims 1, 3-4, 6-8, 10-13 and 15-23 are rejected under 35 U.S.C. 103 as being unpatentable over Koselka (US 2006/0213167 A1), in view of Russel (WO 2017152224).

In regards to claim 1, the combination of Koselka and Russel discloses an effector coupled to an automated harvesting apparatus (Koselka 0016), the effector comprising: 
a sensor unit configured to obtain fruit cluster related data relating to location of a fruit stem of a fruit (Koselka 0123-0125); 
a kinematic chain mechanism configured (Koselka Fig. 2, picking hand):
to expand from a closed configuration to an expanded configuration (Koselka Fig. 2 picking hand opens, i.e. expands from a closed configuration); 
close from the expanded configuration to the closed configuration (Koselka Fig. 2, picking hand closes from an open configuration); 
harvesting shears configured to cut the fruit stem (Koselka 0125, Fig. 3 “Stem Cutting Tool”), said harvesting shears are coupled to the kinematical closed chain mechanism (Russel Fig. 16b and 16c); 
a catch mechanism configured to catch the fruit stem after the fruit stem is cut by the harvesting shears (Koselka 0125 to 0126); and, 
a processor configured to operate the effector to cut the fruit stem (Koselka 0016),  

Koselka does not explicitly disclose that the kinematic chain is closed. However, Russel discloses a closed kinematic chain for harvesting which is configured to expand from a closed to expanded configuration and also to close from the expanded configuration (Fig. 16, note the string or wire and fingers form a closed kinematic chain). 
Russel further discloses wherein said closed kinematic chain mechanism comprises at least four arms coupled together with hinges (Russel Fig. 16, disclosing 4 arms), enabling the closed kinematic chain mechanism to surround the fruit cluster when the closed kinematic chain mechanism is in the expanded configuration (Russel Fig. 15 and 16), and 
wherein the harvesting shears are coupled to the closed kinematic chain mechanism near a distal hinge (Russel Fig. 16b and 16c) to reduce the torque required for cutting the fruit stem (note: in harvesting shears, torque is a necessary part of functionality in order to enhance the precision in the control of the harvesting shears during the interaction with the environment).

Koselka and Russel are analogous art because they are in the same field of endeavor, robotics control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the picking hand of Koselka to include the closed harvesting chain of Russel, to allow for harvesting of stemmed fruit. The suggestion/motivation to combine is that a closed chain is a safer configuration than an open chain utilizing blades. 

Regarding claim 3, modified Koselka discloses the effector of claim 1, wherein the hinges comprise central hinges and a distal hinge to prevent the at least four arms from disconnecting when the closed kinematic chain mechanism is in the expanded configuration (Koselka 0107, Fig. 1, where “elbow” reads on “central hinge” and “wrist” reads on “distal hinge” and see Russel Fig. 16a-c, disclosing hinges for the closed kinematic chain).  

Regarding claim 4, modified Koselka discloses the effector of claim 1, wherein the at least four arms provide an opening large enough to enable the fruit cluster to pass through the closed kinematic chain mechanism without fruits of the fruit cluster being damaged by the effector (Koselka 0126 and see Russel Fig. 16a-c).  

In regards to claim 6, modified Koselka teaches the effector of claim 1, wherein the harvesting shears are coupled to the closed kinematic chain mechanism at a distal end of the effector (Russel Fig. 16b and 16c).

Regarding claim 7, modified Koselka discloses the effector of claim 1, wherein the sensor unit is a camera obtaining stem location data as image data of the fruit (Koselka 0125, Fig. 3).  

Regarding claim 8, modified Koselka discloses the effector of claim 1, wherein the effector is coupled to the automated harvester by an automated manipulator, said robotic manipulator (Koselka Fig. 2 where manipulator reads on Robotic Arms and Motors) configured to: 
align the effector with the fruit (Koselka 0085 discloses aligning and positioning the end effector to cut the fruit, i.e. moving effector); 
move the effector to the cutting location on the fruit stem (Koselka 0085 discloses aligning and positioning the end effector to cut the fruit, i.e. moving effector); 
move the effector to a container in which the fruit is placed after harvesting of the fruit by the effector (Koselka 0126 and Fig. 2).  

Regarding claim 10, modified Koselka discloses the effector of claim 8, wherein the robotic manipulator is further configured to move along predetermined route to the fruit cluster (Koselka 0061).  

Regarding claim 11, modified Koselka discloses the effector of claim 1, wherein the processor is further configured to determine a depth dimension of the fruit cluster according to the fruit cluster related data (Koselka 0106).  

Regarding claim 12, modified Koselka discloses the effector or claim 1, wherein the sensor image comprises a depth image sensor to enable the processor to determine the fruit location (Koselka 0106).  

Regarding claim 13, Koselka discloses a method comprising using at least one hardware processor of an automated harvester (Koselka 0013) for: 
obtaining fruit cluster related data relating to location of a fruit stem of a fruit (Koselka 0123); 
determining whether an effector coupled to the automated harvester is at a cutting location along the fruit stem (Koselka 0123); 
upon a determination that the effector is at the cutting location, operating the effector to cut the fruit stem at the cutting location (Koselka 0125), 
wherein the effector (Koselka 0016) comprises a closed kinematic chain mechanism (Russel Fig. 16b and 16c) comprising, at least four arms coupled together with hinges (Russel Fig. 16, disclosing 4 arms), enabling the closed kinematic chain mechanism to surround the fruit cluster when the closed kinematic chain mechanism is in the expanded configuration (Russel Fig. 15 and 16), 
and harvesting shears which are coupled to the closed kinematic chain mechanism near a distal hinge (Russel Fig. 16b and 16c) to reduce the torque required for cutting the fruit stem (note: in harvesting shears, torque is a necessary part of functionality in order to enhance the precision in the control of the harvesting shears during the interaction with the environment), 
and wherein the method further comprises: operating a closed kinematic chain mechanism to: 
configure into an expanded configuration (Russel Fig. 16); 
configure into a closed configuration (Russel Fig. 16).
Koselka does not explicitly disclose that the kinematic chain is closed. However, Russel discloses a closed kinematic chain for harvesting which is configured to expand from a closed to expanded configuration and also to close from the expanded configuration (Fig. 16, note the string or wire and fingers form a closed kinematic chain). 
Koselka and Russel are analogous art because they are in the same field of endeavor, robotics control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the picking hand of Koselka to include the closed harvesting chain of Russel, to allow for harvesting of stemmed fruit. The suggestion/motivation to combine is that a closed chain is a safer configuration than an open chain utilizing blades. 

Regarding claim 15, Koselka discloses the method of claim 13, and Koselka also discloses that operating the […] kinematic chain mechanism to configure to the closed configuration (Koselka Fig. 2, picking hand closes from an open configuration) generates the necessary torque and force to cut the fruit stem at the cutting location (Koselka [0085]; note: in harvesting shears, torque is a necessary part of functionality in order to enhance the precision in the control of the harvesting shears during the interaction with the environment).      
Koselka does not explicitly disclose that the kinematic chain is closed. However, Russel discloses a closed kinematic chain for harvesting which is configured to expand from a closed to expanded configuration and also to close from the expanded configuration (Fig. 16, note the string or wire and fingers form a closed kinematic chain). 
Koselka and Russel are analogous art because they are in the same field of endeavor, robotics control. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the picking hand of Koselka to include the closed harvesting chain of Russel, to allow for harvesting of stemmed fruit. The suggestion/motivation to combine is that a closed chain is a safer configuration than an open chain utilizing blades. 

Regarding claim 16, Koselka discloses the method of claim 13, wherein the fruit stem is cut by harvesting shears (Koselka 0125, Fig. 3 “Stem Cutting Tool”).

Regarding claim 17, modified Koselka discloses the method of claim 16, wherein a catch mechanism is coupled to the closed kinematic chain mechanism catch to the fruit stem after the fruit stem is cut by the harvesting shears (Koselka 0125, Fig. 3, “Suction Grabber”, note the Russel discloses the closed kinematic chain which is combined with the catch mechanism of Koselka).  

Regarding claim 18, modified Koselka discloses the method of claim 13, further comprising operating the closed kinematic chain mechanism  to configure to the expanded configuration to release the fruit stem from the catch mechanism (Russel Fig. 16).  

Regarding claim 19, modified Koselka discloses the method of claim 18, further comprising operating the catch mechanism to release the fruit stem (Koselka 0126).

Regarding claim 20, Koselka discloses the method of claim 13, further comprising: 
operating a robotic manipulator to align the effector with the fruit, wherein the robotic manipulator is coupled to the effector (Koselka 0123-0124); 
operating the robotic manipulator to move the effector to a container in which the effector places the fruit (Koselka 0126).  

Regarding claim 21, Koselka discloses an automated harvester comprising: 
a sensor unit configured to obtain fruit cluster related data relating to location of a fruit stem of a fruit (Koselka 0123); 
a guard effector configured to move branches and obstacles from a fruit stem of a fruit cluster (Koselka 0016 describes the use of a second arm, designed to move branches so that harvesting may be allowed to cut fruit stem);
a harvesting effector configure to cut the fruit stem (Koselka 0125, Fig. 3 “Stem Cutting Tool”); 
a catch mechanism configured to catch the fruit stem after the fruit stem is cut by the harvesting effector (Koselka 0125 to 0126); and, 
a processor configured to operate the guard effector (Koselka 0016 describes the use of a second arm, designed to move branches so that harvesting may be allowed to cut fruit stem) and the harvesting effector to cut the fruit stem (Koselka 0125, Fig. 3 “Stem Cutting Tool”),
  wherein the harvesting effector (Koselka 0016) comprises a closed kinematic chain mechanism (Russel Fig. 16b and 16c) comprising, at least four arms coupled together with hinges (Russel Fig. 16, disclosing 4 arms), enabling the closed kinematic chain mechanism to surround the fruit cluster when the closed kinematic chain mechanism is in the expanded configuration (Russel Fig. 15 and 16), 
and harvesting shears which are coupled to the closed kinematic chain mechanism near a distal hinge (Russel Fig. 16b and 16c)  to reduce the torque required for cutting the fruit stem (note: in harvesting shears, torque is a necessary part of functionality in order to enhance the precision in the control of the harvesting shears during the interaction with the environment).

Regarding claim 22, Koselka discloses the automated harvester of claim 21, wherein the guard effector is coupled to a first robotic manipulator configured to move the guard effector towards the fruit cluster (Koselka 0016 describes the use of a second arm, designed to move branches so that harvesting may be allowed to cut fruit stem).  

Regarding claim 23, Koselka discloses the automated harvester of claim 22, wherein the harvesting effector is coupled to a second robotic manipulator configured to move the harvesting effector towards the fruit cluster to harvest the fruit cluster (Koselka 0016 describes the use of a second arm, designed to move branches so that harvesting may be allowed to cut fruit stem and see [0126]).  

Response to Arguments
In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant’s arguments with respect to 35 U.S.C 102 rejection have been considered but are moot due to the rejection not relying only on Koselka, instead the rejection is based on the combination of both Koselka and Russel. 
Furthermore, applicant’s arguments with respect to 35 U.S.C 103 rejections have been fully considered but are not persuasive. Applicant argues that the cited art of record fails to teach or reasonably suggest, “closed kinematic chain mechanism comprises at least four arms coupled together with hinges”, the examiner respectfully disagrees. Specifically, applicant argues that the reference, Russel teaches “two independent arms/fingers are located from each side of the effector 260 in an open arrangement” (Fig. 15). Examiner’s considers that each hinge/joint is a finger/arm, therefore Fig. 15 teaches four arms coupled together with hinges and Fig. 16b teaches four arms coupled together with hinges that is in a closed kinematic chain arrangement. 
Secondly, Applicant argues that the cited art of record fails to teach or reasonably suggest, “harvesting shears”, the examiner respectfully disagrees. The Examiner’s interpretation of “shears” is a device for cutting, as shown in the reference. Russel’s device encompass a wire attached to four arms coupled by hinges in a closed kinematic arrangement that cuts the harvest. As such, the examiner’s interpretation of a subject/object being equivalent to the function, is within the broadest reasonable interpretation.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSHMEEN J KHAN whose telephone number is (571)272-1431. The examiner can normally be reached Telework: Typically Monday-Friday 7:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUSHMEEN J KHAN/Examiner, Art Unit 3664                                                                  /JASON HOLLOWAY/                                                                                                      Primary Examiner, Art Unit 3664